     Case: 3:17-cr-00024-WHR Doc #: 67 Filed: 01/04/19 Page: 1 of 3 PAGEID #: 252




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

United States of America                                    Case No. 3:17cr024

                      Plaintiff,                            Judge Walter H. Rice

vs

Jason Rosales

                      Defendant.



                               SENTENCING MEMORANDUM




        Now comes Defendant Jason Rosales, by and through Counsel, to respectfully submit his

Sentencing Memorandum for the Court’s consideration in determining the type and length of

sentence that will be sufficient, but not greater than necessary, to comply with with the purposes

of Ohio’s sentencing structure. Jason Rosales stands before this Court to be sentenced for

conspiracy to distribute drugs and attempting to possess with intent to distribute drugs.

        Jason’s parents divorced when he was young. He was shuttled back and forth between

Ohio and Florida, primarily living with his father. Jason also lived in Colorado for a short time,

and later, as an adult, lived in Mexico for a couple of years. He first consumed alcohol at age 10

and has experimented with drugs, but does not appear to have a drug addiction.



                                                 1
   Case: 3:17-cr-00024-WHR Doc #: 67 Filed: 01/04/19 Page: 2 of 3 PAGEID #: 253


       Jason attended 8th grade at North High School in Springfield, Ohio. He left school while

in the 9th grade, having a low grade point average of 1.62. To his credit, and despite his

educational deficits, Jason managed to maintain stable, legitimate employment in the fields of

telemarketing, landscaping, security, and as a toxic mold specialist. He completed his GED.

       At the time of his arrest, Jason was operating his own legitimate, security-type business

and was trying to become a successful person, reforming substantially since his past offense in

2005. Details of his business were verified through the Ohio Secretary of State website. He was

just building this business at the time of his arrest, and surveillance equipment he used in

connection with it was seized by the police.      He is known to be a hard worker. Jason’s father

believes Jason could benefit from additional vocational training. Jason’s employment history

indicates that he has had the initiative to remain gainfully employed in the past and that

vocational assistance this may aid in his rehabilitation.

       Jason has served as a father figure to his cousin’s sons whose father was uninvolved in

their lives due to an active addiction. He taught them to be respectful and to listen to their mother,

and provided them with male guidance.             Jason’s mother cares for Jason’s 94-year-old

grandmother whose health has been fading fast. Jason’s mother doesn’t have a car, so he helped

her get to doctors appointments and has been a huge help to her. Jason is his father’s only living

son.

       Jason’s mother, father, and cousin’s children, as an innocent parties, stand to suffer if

Jason receives a lengthy sentence. It appears that with the proper guidance and rehabilitative

efforts, Jason may be able to secure better employment and may be reformed to a degree that will

serve as a deterrent to further criminal activity. He has no history of mental or emotional

problems that might otherwise hinder his rehabilitation.



                                                  2
   Case: 3:17-cr-00024-WHR Doc #: 67 Filed: 01/04/19 Page: 3 of 3 PAGEID #: 254


       Moreover, Jason is 45 years old. It appears to be in the best interest of Jason, and society,

for him to be able to leave the prison system and become gainfully employed. A lengthy prison

sentence may serve to hinder him from securing future job opportunities that might otherwise

have been made available to him. Jason has family support. Further, Jason is asking the Court

not to impose a fine in this matter, as he is without the money to pay one.

       In view of the foregoing, Defendant Jason Rosales is asking this Court for leniency in

sentencing, and to impose the lowest possible sentence in this matter.




                                                             /s/Anthony S. VanNoy
                                                            Anthony S. VanNoy, # 0067052
                                                            Attorney for Defendant Rosales
                                                            2621 Dryden Rd., Suite 306
                                                            Dayton, Ohio 45439
                                                            (937) 952-5043
                                                            (937) 496-5393 Fax
                                                            avannoy@thevannoyfirm.com



                                 CERTIFICATE OF SERVICE

         The undersigned counsel hereby certifies that a true and accurate copy of the foregoing
was served by filing it through the Court’s ECF system which is to serve it upon all parties to this
litigation.

                                                            /s/Anthony S. VanNoy
                                                            Anthony S. VanNoy




                                                 3
